Case: 18-50583      Document: 00515181029         Page: 1    Date Filed: 10/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-50583                          October 30, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS URIAS-MARQUEZ, also known as Joe Luis Urias-Marquez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:17-CR-239-4


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jose Luis Urias-Marquez challenges the substantive reasonableness of
the 235-month sentence he received upon pleading guilty to possession with
intent to distribute marijuana and aiding and abetting.                 Although Urias-
Marquez’s plea agreement contained an express waiver of his right to appeal
his sentence on any ground, he contends that the waiver is invalid and
unenforceable because the district court failed, under Federal Rule of Criminal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50583    Document: 00515181029    Page: 2   Date Filed: 10/30/2019


                                No. 18-50583

Procedure 11, to adequately advise him about the nature of the charge to which
he was pleading or the scope of the appeal waiver itself. The Government asks
us to enforce the appellate waiver and dismiss the appeal.
      As Urias-Marquez failed to preserve his challenges to the Rule 11
admonishments, we review for plain error. See United States v. Vonn, 535 U.S.
55, 62–63 (2002). The record confirms the district court’s compliance with Rule
11 at rearraignment. The court informed Urias-Marquez of the nature of the
charges by reciting each element of possession of marijuana with intent to
distribute and aiding and abetting, which Urias-Marquez, under oath,
confirmed that he understood. See United States v. Lujano-Perez, 274 F.3d
219, 224 (5th Cir. 2001). It also recited the material portions of the appeal
waiver provision, which Urias-Marquez, again under oath, confirmed he
understood. “[S]olemn declarations in open court carry a strong presumption
of verity.” United States v. McKnight, 570 F.3d 641, 649 (5th Cir. 2009). The
record demonstrates that Urias-Marquez knew he had a right to appeal and
knew he was giving up that right by pleading guilty. See United States v.
McKinney, 406 F.3d 744, 746 & n.2 (5th Cir. 2005).
      The waiver in this case is valid and enforceable and plainly bars Urias-
Marquez’s appeal of his sentence. The appeal is DISMISSED.




                                      2